JANVIER, J.
(dissenting). I am unable to agree with the conclusion reached by my associates, because I am well convinced that the medical testimony clearly preponderates in favor of defendant’s contention that the traumatic injury had no causal connection with the subsequent death of the employee.
It is true that those doctors who are of the opinion that there was no causal connection between the injury and the death frankly admit that it is possible for traumatic injury to cause tuberculoma, but, in view of their statements that they are convinced that such was not the case here, it appears that, in order to hold defendant liable, there must be established the doctrine that the mere possibijity that the death of an employee resulted from traumatic injury received in the course of the employment renders the employer liable in compensation; that it is not even necessary to show any reasonable connection between the traumatic injury and the subsequent death, if it appears that, prior to the sustaining of the injury, the employee had always been in apparent good health, and thereafter had grown progressively weaker, until overtaken by death; or, to express it in a different way, no matter how greatly the opinions of the physicians may preponderate to the effect that there is no causal connection between the injury and the death in the particular case under consideration, there is liability if they admit that there is even the slightest possibility that in other similar situations death may result from similar injuries.
No such doctrine has been announced either here or elsewhere, and it is not in accordance with the firmly established jurisprudence to the effect that the plaintiff bears the burden of proving, with reasonable certainty, that the death was the result of the injury. In a compensation case in which the question of the cause of death was . under discussion, the Supreme Court of Louisiana said:
“A case must be made out to a legal certainty; this is elementary, and is as true in the case of a suit under the Workmen’s Compensation Act, like the present, as in any other. Piske v. Brooklyn Cooperage Co., 143 La. 455, 78 So. 734.” Haddad v. Commercial Motor Truck Co., 150 La. 327, 346, 90 So. 666, 673.
In other words, then, the plaintiff should not recover if he can show only a remote, possible causal connection between the injury and the death. He must show, at least, great probability, and this by a preponderance of the evidence.
We have many times said that, in technical medical matters, we should be guided by the opinions, of medical experts. As we said in Landry v. Phoenix Utility Co., 14 La. App. 334, 124 So. 623, 624:
“We are not privileged to indulge our impressions in a matter so technical.”
We must be governed, if not entirely, at least to a very large extent, by the opinions of the doctors.
Those who hold to the theory that the traumatic injury had no causal connection with the death have the preponderance in their favor, and I feel, therefore, that that theory should be accepted. As. we also said in the Landry case:
“If we and our brother below have erred, the responsibility must rest with the medical profession and not the judiciary.”
I therefore respectfully dissent.